ORDER

PER CURIAM.
William H. Cogshell appeals from the denial of his Rule 29.15 motion for postcon-viction relief following an evidentiary hearing. Cogshell sought to have his convictions and sentences vacated for one count each of statutory sodomy in the first degree, § 566.062, RSMo 1994, and statutory sodomy in the second degree, § 566.064. This court finds that it was reasonable trial strategy for Cogshell’s trial counsel to stipulate that “oral sex” met the definition of deviate sexual intercourse. The judgment of the motion court is affirmed. Rule 84.16(b).